Mr. Chief Justice Cartwright, dissenting: The testimony of a witness as to whether general reputation is good or bad is his conclusion from- all the information he has on that subject, including the existence or the absence of charges against the person and expressions of people. I understand the rule to be, that on cross-examination the sources and the nature of such information may be inquired into for the purpose of showing the grounds of the estimate given by the witness and testing his credibility. It is not proper to prove, in rebuttal, specific acts of misconduct, but the usual tests may be applied to determine whether the witness testifies truly. Such cross-examination is not permitted for the purpose of proving the particular fact but to weaken the force of the direct testimony. Under this rule a witness who testifies to good reputation may be cross-examined concerning specific facts and rumors which are inconsistent with his direct testimony. The rule is sustained by the following authorities: Best on Evidence, sec, 261; 1 Taylor on Evidence, par, 257, notes 39, 47; People v. Pyckett, 99 Mich. 613; Jackson v. State, 78 Ala. 473; Carpenter v. Blake, 10 Hun, 358; Thompson v. State, 100 Ala. 70; State v. Crow, 107 Mo. 341; Leonard v. Allen, 11 Cush. 241; Commonwealth v. O’Brien, 119 Mass. 342; State v. Jerome, 33 Conn. 265; State v. Arnold, 12 Iowa, 479; Oliver v. Pate, 43 Ind. 132; People v. McKane, 143 N. Y. 455; 1 Thompson on Trials, par. 524; 8 Ency. of Pl. & Pr. 115. In the case of McCarty v. People, 51 Ill. 231, the objectionable evidence was admitted in rebuttal, and the rule is, that proof of particular acts' is not admissible in rebuttal. The decision in Gifford v. People, 87 Ill. 210, was based on that ground alone, and this question was not considered.